Citation Nr: 0013835	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver


THE ISSUES

1.  Entitlement to service connection for craniofacial 
dystonia (Meige syndrome), claimed as brainstem lesions with 
organic brain syndrome and tardive dystonia causing 
temporomandibular joint (TMJ) dysfunction.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lipomatous lesion of the posterior neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Army from October 1979 to March 1980, and then had periods of 
ACDUTRA in the Army National Guard until February 1988, 
including a period from June 13 through June 28, 1987.  

Service connection for TMJ dysfunction and a lipomatous 
lesion of the posterior neck were initially denied in a March 
1990 rating decision.  The RO notified the appellant of the 
denials of service connection in April 1990.  A timely notice 
of disagreement was not received and the March 1990 rating 
decision became final.  In January 1994 the RO denied service 
connection for a lipomatous lesion of the posterior neck on 
the basis that no new and material evidence to reopen that 
claim had been submitted.  The RO also denied the claim for 
service connection for bilateral brainstem lesions with 
organic brain syndrome and tardive dystonia causing TMJ 
dysfunction.  

The Board notes that although the claim for service 
connection for TMJ dysfunction was denied in the March 1990 
rating decision, the appellant subsequently submitted a new 
claim for service connection for brainstem lesions with 
organic brain syndrome and tardive dystonia causing TMJ 
dysfunction.  Accordingly, this issue is addressed on the 
merits and not as to whether new and material evidence has 
been submitted to reopen the claim.  

In April 2000, the appellant submitted additional medical 
evidence to the Board.  The Board accepts this medical 
evidence in that the requirements for the submission of 
additional evidence subsequent to certification of the case 
to the Board have been met.  38 C.F.R. §20.1304 (1999).  In 
addition, the appellant waived consideration of this 
additional evidence by the RO.  Receipt of the aforementioned 
additional evidence has also necessitated recharacterization 
of the issue of bilateral brainstem lesions with organic 
brain syndrome and tardive dystonia causing temporomandibular 
joint dysfunction, as indicated on the title page.  


FINDINGS OF FACT

1.  Competent evidence does not show that the appellant's 
craniofacial dystonia (Meige syndrome), claimed as brainstem 
lesions with organic brain syndrome and tardive dystonia 
causing temporomandibular joint (TMJ) dysfunction, resulted 
from disease or injury in service.  

2.  In March 1990 the RO denied entitlement to service 
connection for a lipomatous lesion of the posterior neck; the 
appellant did not appeal the decision and it became final.

3.  The evidence received since the March 1990 rating 
decision includes additional service medical records from a 
period of ACDUTRA in June 1987, and post-service treatment 
for a lipomatous lesion of the posterior neck; this evidence 
is neither cumulative nor redundant, bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim; the claim is reopened.

4.  A lipomatous lesion of the posterior neck is shown during 
and after a period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  Craniofacial dystonia (Meige syndrome), claimed as 
brainstem lesions with organic brain syndrome and tardive 
dystonia causing TMJ dysfunction was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  Evidence received since the March 1990 rating decision 
wherein the RO denied entitlement to service connection for a 
lipomatous lesion of the posterior neck is new and material, 
and the appellant's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156, 20.1103 (1999).  

3.  A lipomatous lesion of the posterior neck was incurred 
during a period of ACDUTRA.  38 U.S.C.A. §§ 5107, 101(24), 
1110, 1131  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant contends that on June 22, 1987, while in the 
military, he sustained an injury which has caused his current 
disabilities.

The service medical records available contain the appellant's 
October 1985 Army National Guard Enlistment examination 
report which shows that he reported no tumor, growth, cyst, 
or cancer; no swollen or painful joints; no skin diseases; no 
arthritis, rheumatism, or bursitis; and no bone, joint or 
other deformity.  On examination, the appellant had normal 
head, face, neck and scalp.  A health record entry dated June 
18, 1987, shows that the appellant had a six by four 
centimeter lipomatous area on the nape of his neck with no 
redness, tenderness, or drainage.  The diagnosis was probable 
lipoma.  Another entry dated June 22, 1987, shows that the 
appellant complained of lumps on his neck.  It was noted that 
he reported he had noticed it four to five days earlier when 
he rubbed the back of his neck because of a feeling of 
numbness.  (The Board notes that the service medical record 
with these two entries was received at the RO in February 
1994.)  The service medical records available also contain an 
Individual Sick Slip dated June 22, 1987, noting that the 
appellant received treatment for a sore lump on the neck.  It 
was noted that there 

was no history of trauma.  A physical examination revealed a 
6 by 4-centimeter soft tissue swelling in the cervical area.  
The diagnosis was possible abscess.  The service medical 
records available are negative for any evidence of complaints 
or findings referable to a face or neck disorder, TMJ 
dysfunction, an injury of the face or head, organic brain 
syndrome, or tardive dystonia.  

A June 1989 private medical report shows that the appellant 
received treatment for hoarseness, neck spasms, and facial 
and neck pain.  It was noted that the appellant reported that 
on June 27, 1987, while in the National Guard, he was injured 
when he struck his chin on the open drawer of a toolbox.  He 
stated that he was not knocked unconscious, but a couple of 
weeks after the incident he was awakened with difficulty 
breathing.  Since then he had a hard time speaking in a full 
voice, he had a hoarse voice, and pain that radiated from 
both TMJ areas into the neck.  He had muscle spasms on the 
right side of his face and neck.  A physical examination 
revealed that there was a contraction of the platysma muscle 
on the right side with muscle spasms of the 
sternocleidomastoid.  The appellant had a hoarse, raspy 
voice.  There was a little tenderness in the TMJ areas.  The 
appellant was unable to open his mouth entirely.  The 
diagnostic assessment was a constellation of symptoms 
occurring after an accident on June 27, 1987.  

A VA medical examination in November 1989 was limited to a 
mass in the posterior cervical area, and an injury to the 
jaw.  The appellant reported a history of sustaining an 
injury to his jaw on June 22, 1987.  It was indicated that he 
had hit his chin on a door to a storage area.  It was also 
reported that at the same time that he was treated for the 
chin injury he was treated for a lump on the back of his 
neck.  The appellant complained of difficulties with his jaw, 
shortness of breath, and jaw pain.  The physical examination 
revealed that the appellant used facial expressions, 
including overuse of the sternocleiodmastoids.  He spoke in a 
hoarse voice.  Examination of the TMJ areas revealed no gross 
overt problems.  There was a probable malocclusion.  
Examination of the posterior cervical area revealed a mass in 
the midline of his neck.  It was freely movable and 
fluctuant.  It measured three and a half by four centimeters.  
There were no signs of inflammation or irritation.  The 
diagnoses were TMJ dysfunction and lipomatous lesion of the 
posterior neck.  

In March 1990, the RO determined that a jaw injury that had 
resulted in TMJ dysfunction was not shown during the 
appellant's period of active duty for training.  The RO also 
found that a lipomatous lesion was noted during the 
appellant's period of military duty but it was not shown to 
have been incurred during this time frame.  The RO denied 
service connection for TMJ and lipomatous lesion of the 
posterior neck.

A July 1990 report from a private hospital revealing that a 
brainstem auditory evoked response was abnormal, which 
suggested some type of auditory nerve dysfunction on the 
right and dysfunction of the auditory pathways on the left, 
somewhere between the left pons and mid-brain.  

Received in October 1993 was a report from a VA psychiatrist 
dated in October 1990.  The appellant complained of 
difficulty eating, chewing, and drinking since an accident in 
June 1987.  The appellant's speech was a whisper and his face 
was described as contorted.  It was reported that a June 1990 
EEG was abnormal due to slowing in the left posterior head 
region, indicative of impairment to that part of the brain.  
It was further noted that the appellant was seen in the 
Dental Service in October 1990 and had severe TMJ.  It was 
noted that the appellant had tardive dystonia that affected 
his right jaw, neck, and shoulder.  

A personal hearing was held before a Hearing Officer at the 
RO in October 1994.  The appellant testified that he injured 
his jaw on June 22, 1987, when he hit his chin on a storage 
cage door.  The appellant stated that after the accident he 
had jaw pain and that he was unable to open his mouth.  He 
testified that he also had headaches and dizziness.  He 
stated that he received treatment for the problem in 1988 and 
1989. 

Received in October 1994 were private and VA clinical records 
dated in July and September 1989.  The records reveal 
treatment for loss of voice.  The history of an injury to the 
appellant's chin during service was reported.  


Received in April 1997 were VA clinical records dated from 
June 1993 through August 1994 revealing treatment for 
torticollis, a voice disorder, and possible focal dystonia 
along with unrelated medical problems.  A VA operation report 
dated in June 1993 shows that the appellant underwent 
excision of a lipoma on the back of the neck.

Also received in April 1997 was a June 1994 report from Joel 
M. Dean, D. O.  Again, the appellant reported an injury to 
his jaw in service.  It was noted that he still had fairly 
prominent grimacing, mandible retraction and thrusting, and 
infrequent tongue thrusting.  Dr. Dean noted that he was not 
sure if this represented a conversion disorder or some sort 
of focal dystonia.  He further stated that he did not know if 
the appellant's disorders were related to the injury he 
sustained while in the military.

A VA neurologic examination report dated in May 1997 notes 
that the appellant's chief complaints were jaw pain, neck 
tension, torticollis on the right side and brain stem lesion.  
The claimed 1987 injury to the appellant's chin was reported.  
The diagnostic impression indicated that the intermittent 
dystonic posture of the right shoulder and face were 
suggestive of a functional disorder, although a torticollis 
like dystonia could not be completely ruled out.  It was 
indicated that there was no evidence of brain stem 
dysfunction.  

A statement from a private chiropractor dated in January 1998 
notes that the appellant had been seen for severe pain and 
hypomobility of the cervical spine in September 1997.  The 
diagnoses were biomechanical spinal lesion of the cervical 
spine, possible TMJ, and arthritis of the cervical spine.  
The chiropractor opined that the appellant's condition could 
have been caused due to the patient history and based on the 
amount of arthritis on X-ray in 1987.  It was noted, however, 
that there was the possibility of another underlying 
pathological involvement.  


In a March 1999 statement the physician who examined the 
appellant in May 1997 opined that there was no evidence of 
brain stem dysfunction on a previous examination and 
therefore he was unable to relate it to any injury sustained 
in 1987, since there was no evidence of the injury on 
examination.  In an April 1999 examination report the same 
physician opined that there was no brain stem dysfunction and 
there was uncertainty as to why abnormalities were reported 
in 1990.  It was opined that the appellant's neurologic 
disorder consisting of movement disorder was not related to 
an injury in service.  An evaluation by a movement disorder 
specialist was recommended.  

A VA radiology report dated in April 1999 shows that X-rays 
of the TMJs were negative.  A VA outpatient treatment record 
dated in June 1999 shows that the appellant was diagnosed 
with dystonia - anticollis.  A VA outpatient treatment record 
dated in August 1999 shows that the appellant received 
treatment for spasmodic retraction of the mandible, 
myofascial pain in the neck.  TMJ arthroplasty was to be 
ruled out.  

In a September 1999 addendum to the April 1999 examination 
report, the physician noted that a VA movement disorder 
specialist believed that the appellant had dystonia, defined 
as anticollis, a type of torticollis. 

Received at the Board in April 2000 was a September 1999 
examination report from a private physician.  It was noted 
that the appellant had a history of normal health until a 
blow to the chin in 1987 while he was in the military.  Since 
that time he had developed involuntary facial grimacing and 
jaw movements.  Motor examination revealed craniofacial 
dyskinesia.  The diagnosis was craniofacial dystonia (Meige 
syndrome).  It was noted that the timing of symptom onset 
seemed to relate to the appellant's facial trauma, which was 
an uncommon, but well-known, precipitant for certain forms of 
secondary facial and oromandibular dystonia.  It was noted 
further that the appellant had no family history or 
neuroleptic exposure which would explain alternative 
etiologies.  

Analysis

A.  Entitlement to Service Connection for Craniofacial 
Dystonia (Meige Syndrome) Claimed as Brainstem Lesions with 
Organic Brain Syndrome and Tardive Dystonia Causing TMJ 
Dysfunction

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA or for disability resulting from injury 
incurred in inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (1999). However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In order for a claim 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For purposes 
of determining whether a claim is well grounded, the evidence 
is generally presumed to be credible.  See Robinette V. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board finds that the appellant's claim for service 
connection for craniofacial dystonia (Meige Syndrome), 
claimed as brainstem lesions with Organic Brain Syndrome and 
tardive dystonia causing TMJ dysfunction is well grounded.  
The September 1999 medical report from a private physician 
shows that the appellant currently has craniofacial dystonia.  
For purposes of determining whether the claim is well-
grounded, the appellant's sworn testimony is considered to be 
credible evidence that he sustained an injury to his chin 
during a period of ACDUTRA.  Additionally, the September 1999 
medical report provides a nexus between the current 
craniofacial dystonia and the reported injury in service.

The Board is satisfied that all relevant facts have been 
properly developed in regard to this claim and that VA has 
fulfilled its duty to assist the appellant.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.103(a) (1999).  The 
appellant has not alleged that there are additional, relevant 
service medical records.  Service medical records for the 
period of time in question, in June 1987, have been obtained 
and associated with the appellant's claims file.  In 
addition, the evidence of record does not indicate that there 
are additional VA or private treatment records which should 
be obtained for a fair disposition of this claim.

In addressing the merits of the claim, the Board finds that, 
contrary to the appellant's testimony, the service medical 
records, in particular, those dated in June 1987 from a 
period of ACDUTRA are absent for any complaints, findings or 
treatment of an injury that he sustained to his chin or jaw.  
In addition, the service medical records are negative for any 
facial, head or throat problems, organic brain syndrome, or 
tardive dystonia.  After service, in June 1989, the appellant 
received treatment for facial muscle spasms, voice 
hoarseness, and jaw symptoms that have most recently been 
diagnosed as craniofacial dystonia (Meige syndrome).  Here 
there exists post service medical evidence that establishes 
an etiological relationship between the current craniofacial 
dystonia (Meige syndrome) and a claimed injury sustained 
during a period of ACDUTRA.  While the medical evidence of 
record reports a history of a service injury to the chin or 
face, it is important to note that there is absolutely no 
service medical evidence of an injury to the face or chin or 
treatment for facial spasms or jaw pain or voice hoarseness.  
Symptoms similar to those diagnosed as craniofacial dystonia 
(Meige syndrome) were reported initially more than a year 
after service.  While there is current disability and a 
medical nexus, there is no competent evidence of disease or 
injury during service to support service incurrence.  

Based on the foregoing, the Board concludes that the 
appellant's claim of entitlement to service connection for 
craniofacial dystonia (Meige syndrome), claimed as brainstem 
lesions with organic brain syndrome and tardive dystonia 
causing temporomandibular joint (TMJ) dysfunction must be 
denied.  

B.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection for 
Lipomatous Lesions of the Posterior Neck

The RO denied the appellant's initial claim of service 
connection for lipomatous lesion of the posterior neck in 
March 1990.  The appellant was notified of the determination 
in a timely manner.  The March 1990 rating decision became 
final when the appellant did not file a notice of 
disagreement within one year of the date of mailing of the 
unfavorable determination.  38 U.S.C.A. § 7105(c).  If no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed, accept as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The March 1990 rating decision was the 
last final disallowance of the claim.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of 

Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "new 
material evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
Colvin the Court had held that to justify the reopening of a 
claim on the basis of "new and material" evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the prior outcome.  In light of the holding in 
Hodge, the Board is now required to analyze newly submitted 
evidence according to the standards outlined in 38 C.F.R. 
§ 3.156(a).  Further, the Court held in 

Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by the Court in Colvin.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a) to reopen his claim for service 
connection for a lipomatous lesion of the posterior neck.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Second, if 
new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, supra; see also Manio v. Derwinski, 
1 Vet. App. 140, 145-46 (1991).  

The evidence available at the time of the March 1990 rating 
denial included the June 22, 1987 Individual Sick Slip which 
shows that the appellant received treatment for a sore lump 
on his neck during a period of ACDUTRA.  Also of record at 
the time of the March 1990 rating decision was the VA medical 
examination report dated in November 1989.  The appellant 
reported that during National Guard duty a medic checked the 
appellant and a lump was found on his neck.  The physical 
examination of the posterior cervical area revealed a mass in 
the midline of the neck.  The diagnosis was lipomatous 
lesion, posterior neck.  

In the March 1990 RO denial of service connection for a 
lipomatous lesion of the posterior neck it was determined 
that the lesion was not incurred during the appellant's short 
period of ACDUTRA.  

Evidence received from July 1990 through October 1993 
included previously considered ACDUTRA medical records along 
with unrelated clinical data.

Received in February 1994 was an ACDUTRA clinical record with 
entries dated June 18, 1987, and June 22, 1987.  The record 
revealed that the appellant received treatment for "lumps on 
neck." An evaluation was performed for a possible abscess on 
the back of his neck.  It was stated that the appellant had 
noticed the lump four or five days previously, after rubbing 
the back of his neck because of numbness.  A physical 
examination revealed a 6 by 4-centimeter lipoma on the nape 
of the neck.  There was no redness, tenderness or drainage.  
The diagnosis was probable lipoma.  It was planned that the 
appellant would be evaluated when he returned home.  

VA clinical records show that in June 1993 surgical excision 
of a lipoma from the back of the appellant's neck was 
performed.  It was reported that the appellant tolerated the 
procedure well.  

A VA neurological examination was performed in May 1997.  A 
physical examination revealed a scar on the posterior neck.  
It was also reported that there was a 3 by 3-centimeter soft 
lipoma on the posterior neck at the C2 level.  The diagnostic 
assessment indicated that the lipoma on the posterior neck 
was nonirritated and unrelated to any other neurologic 
condition.  The physician also opined that the lipoma 
appeared benign and that it was not of neurologic 
significance.  

Subsequent VA and private clinical records through October 
1999, primarily concern treatment for unrelated medical 
problems but also refer to the lipoma excision.  

The evidence received subsequent to the March 1990 rating 
decision includes a medical record from the appellant's 
period of ACDUTRA that was not previously considered.  The 
June 1987 record yields further clinical information 
concerning the 

appellant's treatment for a lipoma on the posterior neck.  
More significantly, the medical record indicates that the 
lipoma was first noted during a period of ACDUTRA.  The 
additional evidence also confirms post-service treatment and 
excision of a lipoma on the posterior neck.  As has been 
indicated before, the aforementioned evidence has not 
previously been considered and is neither cumulative nor 
redundant.  This evidence is new and bears directly and 
substantially upon the specific matter of service connection 
for a lipomatous lesion of the posterior neck.  This evidence 
is significant and it must be considered with the other 
evidence previously assembled in order to fairly decide the 
merits of the claim.  This evidence is new and material to 
reopen the appellant's claim for service connection for 
lipomatous lesion of the posterior neck.  38 C.F.R. § 3.156.  

Under the Elkins test, subsequent to a determination that new 
and material evidence has been submitted to reopen a claim, 
VA must then determine whether the claim is well grounded, 
based on review of all of the evidence of record.  

The evidence of record shows that the appellant received 
treatment for a lipoma of the posterior neck during a period 
of ACDUTRA in June 1987.  Treatment for a posterior neck 
lipoma is shown in 1989.  There is also evidence that the 
condition is chronic, in that the record reveals that a 
posterior neck lipoma excision was performed in 1993 and 
subsequent records indicate the continued existence of a 
posterior neck lipoma.  In this regard, the Board concludes 
that there is sufficient medical evidence, and the criteria 
necessary for a well-grounded claim per Caluza has been 
satisfied.  In this regard, the Board must now proceed to a 
determination on the merits of appellant's claim according to 
Elkins.  

The medical evidence of record indicates and supports the 
position that a posterior neck lipoma was first shown during 
a period of ACDUTRA in June 1987.  It is important to note 
that there is no evidence of a preexisting posterior neck 
lipoma nor is there medical evidence to the contrary.  The 
posterior neck lipoma was shown after service and apparently 
is still existent.  It must be concluded that all the 
evidence, including that pertinent to service, establishes 
that a posterior neck lipoma was incurred during a period of 
ACDUTRA.  38 C.F.R. § 3.303(d).  
ORDER

Service connection for craniofacial dystonia (Meige 
syndrome), claimed as brainstem lesions with organic brain 
syndrome and tardive dystonia causing TMJ dysfunction, is 
denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lipomatous 
lesion of the posterior neck.  

Service connection for a lipomatous lesion of the posterior 
neck is granted.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals




 

